Citation Nr: 0004629	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for neurodermatitis of the hands and elbows.

2.  Entitlement to service connection for chronic bilateral 
eye disability.

3.  Entitlement to service connection for chronic organic 
disability manifested by chest pain.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from April 1964 to 
February 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Manila Regional Office (RO) rating decisions which in 
November 1995 denied service connection for bilateral eye 
disability, and in October 1997 granted service connection 
for neurodermatitis of the hands, assigning a 10 percent 
rating, and denied service connection for a "chest 
condition."  

By RO rating decision in March 1999, the evaluation of the 
service-connected neurodermatitis of the hands and elbows was 
increased from 10 to 30 percent.  In view of AB v. Brown, 
6 Vet. App. 35, 38 (1993), the claim remains in controversy 
where less than the maximum available benefit is awarded.

Also on appeal before the Board was a November 1995 RO rating 
decision which granted service connection for chronic 
rhinitis, assigning it a noncompensable rating.  By a rating 
decision in July 1997, the evaluation of that disability was 
increased to 10 percent and, by August 1997 letter, the 
veteran expressed satisfaction with the 10 percent evaluation 
assigned his service-connected chronic rhinitis.  In view of 
the foregoing, his claim of increased rating for chronic 
rhinitis is considered to have been withdrawn.  38 C.F.R. 
§ 20.204 (1999).  

In his May 1996 substantive appeal, the veteran requested a 
Travel Board hearing but, by January 1997 letter, he withdrew 
his Travel Board hearing request.  38 C.F.R. § 20.704(e) 
(1999).


FINDINGS OF FACT

1.  The service-connected neurodermatitis of the hands and 
elbows is manifested by pain, pruritus, lesions, cracking, 
and bleeding of the skin, and is associated with systemic or 
nervous manifestations consisting of difficulty sleeping.

2.  It is plausible that bilateral eye disability may be 
linked to the veteran's period of active service.

3.  The veteran reported experiencing symptoms of recurrent 
chest pain during active service, but chronic organic 
disability manifested by chest pain was not evident in 
service.

4.  Medical evidence does not reveal a current diagnosis of 
chronic organic disability, manifested by chest pain, nor 
does it show that the veteran's current chest pain is 
causally related to service, or any incident occurring 
therein.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for 
neurodermatitis of the hands and elbows have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).

2.  The claim of service connection for chronic bilateral eye 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has not presented a well-grounded claim of 
service connection for chronic organic disability manifested 
by chest pain.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 30 percent for his service-
connected neurodermatitis of the hands and elbows is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from the rating initially assigned at the time of the 
October 1997 grant of service connection for the disability.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once determined 
that a claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that VA has satisfied its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for neurodermatitis of the hands was 
granted by rating decision in October 1997, and a 10 percent 
evaluation was assigned.  That decision was based on the 
veteran's service medical records showing in-service onset of 
recurrent dry and scaly rashes on his hands, and post-service 
medical evidence diagnosing neurodermatitis of the hands.  

Medical records from the U.S. Naval Hospital at Subic Bay 
from October 1984 to September 1991 reveal, in pertinent 
part, October 1984 treatment for whitish discoloration, rash, 
and itching of the hands.  

On VA dermatologic examination in December 1996, there was 
evidence of scaly, fissuring/bleeding patches which 
reportedly required prolonged healing; nervous manifestation 
associated with the skin disorder was noted as "severe 
pruritus."  Neurodermatitis of the hands was diagnosed.  

At an August 1998 RO hearing, the veteran testified that his 
hands were constantly itching and appeared deformed.  He 
suggested that the service-connected dermatologic disability 
involving his hands was more severely disabling that the 10 
percent evaluation reflected.

On VA dermatologic examination in August 1998, including a 
review of the claims file, the veteran indicated that he 
experienced pain, pruritus of dorsum of the hands and elbows, 
cracking and bleeding of the skin, and constant lesions, 
noting that he treated the symptoms with various creams and 
ointments.  On examination, there was evidence of 
lichenification, depigmentation, scaling, and fissuring 
involving the elbows area and dorsa of proximal and distal 
interphalangeal joints; associated systemic or nervous 
manifestations were noted as difficulty sleeping.  
Neurodermatitis of the hands and elbows was diagnosed.

Currently, the veteran's service-connected neurodermatitis of 
the hands and elbows is rated by analogy under 38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7806, eczema, with exudation or 
constant itching, extensive lesions, or marked disfigurement, 
and a 30 percent evaluation is assigned.  A maximum 
evaluation of 50 percent is warranted under the same Code if 
there is evidence of eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant.  

Based on the entire record, as discussed above, the Board 
believes that a 50 percent rating for the veteran's service-
connected neurodermatitis of the hands and elbows is 
warranted.  Objective evidence of record (most notably 
consisting of December 1996 and August 1998 VA dermatologic 
examinations reports) reveals that the skin disorder is 
productive of pruritus, pain, lesions, bleeding, cracking of 
the skin, depigmentation, and fissuring, and as indicated on 
VA dermatologic examination in August 1998, it is associated 
with systemic or nervous manifestations consisting of 
difficulty sleeping.  Thus, the severity of the service-
connected neurodermatitis of the hands and elbows, overall, 
more nearly approximates the rating criteria consistent with 
the maximum available rating of 50 percent under Code 7806.  

In exceptional cases where schedular ratings are found to be 
inadequate, an extraschedular rating commensurate with the 
average impairment in earning capacity due exclusively to the 
service-connected disability may be approved, provided the 
case presents an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization rendering impractical 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  A claim for extraschedular rating requires 
consideration in the first instance by the Under Secretary 
for Benefits or Director, Compensation and Pension Service; 
thus, the Board does not have jurisdiction to address 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88, 94-96 (1996).

Nevertheless, as noted above, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath, 1 Vet. App. 589.  In this case, the veteran has 
not advanced argument which would indicate that his case is 
so exceptional or unusual to warrant a referral thereof to 
the RO for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The rating of disabilities is based 
on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  In cases such as this, 
where there is no evidence of an exceptional or unusual 
disability picture associated with the service-connected 
neurodermatitis of the hands and elbows, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.  

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for cardiovascular-
renal diseases, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Thus, service 
connection may not be granted for defects of congenital, 
developmental or familial origin, absent superimposed disease 
or injury.  See VA O.G.C. Prec. Op. 82-90 (July 18, 1990), 
55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also, Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a June 1964 
report of left eye soreness; on examination, it was indicated 
that he had early Meibomian gland infection of the left upper 
eyelid.  On medical examination in August 1969 and October 
1971, there was no evidence of disability or impairment of 
the eyes.  In August 1969, uncorrected vision was 20/20, 
bilaterally.  In August 1972, uncorrected vision was 20/15 in 
the right eye, and 20/10 on the left.  In June 1980, he was 
treated for nasal congestion and, on examination, there was 
evidence of mild epiphora, bilaterally.  In September 1981, 
he complained of soreness and difficulty opening his eyes in 
the morning, feeling a sensation of foreign bodies in the 
eyes; on examination, his vision was 20/20 in the left eye, 
and 20/25 on the right; there was extreme vascular congestion 
of both conjunctiva, but there were no foreign bodies or 
corneal abrasion; possible viral conjunctivitis was 
diagnosed.  On medical examination in April 1982, uncorrected 
distant vision was 20/50 in the right eye (correctable to 
20/40), and 20/17 on the left (both corrected and 
uncorrected); uncorrected near vision was 20/400 on the right 
(correctable to 20/200), and 20/200 on the left (correctable 
to 20/20).  In May 1982, he complained of trouble with near 
vision; on examination, his vision was impaired but there was 
no evidence of ocular trauma; clinical impression was 
presbyopia with narrow "<'s."  In January 1984, he reported 
blurry distant and near vision.  On medical examination in 
January 1984, his uncorrected distant vision was 20/20, 
bilaterally; uncorrected near vision was 20/200, bilaterally 
(vision was correctable to 20/50 on the right and to 20/25 on 
the left); on examination, it was noted he had visual acuity 
defect for near vision.  

The service medical records reveal intermittent reports of 
chest pain.  In September 1980, the veteran complained of 
left-sided chest pain; on examination, viral upper 
respiratory infection was diagnosed.  In November 1980, he 
complained of right-sided chest pain, increasing with 
movement and deep inspiration, but he denied shortness of 
breath or change in pain on exertion; on examination, the 
chest was mildly tender to palpation on the right; 
electrocardiogram (ECG) study showed mild left axis deviation 
but was otherwise normal; musculoskeletal chest 
pain/costochondritis was diagnosed.  In July 1981, he 
reported a 3-day history of right-sided chest pain; on 
examination, there was no wheezing or rales, and he had no 
history of cardiac problems; possible right-sided muscle 
strain was diagnosed.  ECG study performed in conjunction 
with medical examination in April 1982 was normal.  In 
November 1983, he complained of chest pain on inspiration; 
ECG study showed normal sinus bradycardia; the clinical 
impression was indigestion.  ECG study in January 1984 was 
normal.  

Medical records from the U.S. Naval Hospital at Subic Bay 
from October 1984 to September 1991 reveal intermittent 
reports of chest pain and numerous ophthalmologic 
consultations for impaired vision.  In February 1985, 
apparent macular degeneration, based on history of onset (of 
vision impairment), was diagnosed.  In March 1989, he 
reported chest pain, and an unconfirmed diagnosis of angina 
was indicated.  

On VA medical examination in October 1995, the veteran 
reported experiencing blurred vision.  On examination, 
uncorrected vision was 20/70, bilaterally (it was correctable 
to 20/25); fundoscopic examination was normal and there was 
no evidence of visual field deficit.  Bilateral presbyopia 
was diagnosed.

On VA examination in October 1995, the veteran indicated that 
he experienced recurrent chest pain since 1980, noting that 
the pain was relived by rest.  Examination of cardiovascular 
and pulmonary systems revealed no abnormality, and no 
pertinent diagnoses were indicated.  Chest X-ray study 
revealed arteriosclerotic thoracic aorta but was otherwise 
negative.

In January 1997, P. Corpus, M.D., indicated that he treated 
the veteran for frequent respiratory infections (bronchitis), 
in pertinent part, manifested by chest pain.

At a January 1997 RO hearing, the veteran testified that he 
did not experience any eye/vision problems prior to active 
service, and he suggested that his vision impairment had its 
onset in service.  

At an August 1998 RO hearing, the veteran testified that he 
experienced symptoms of recurrent chest pain during active 
service and thereafter, believing that service connection was 
therefore warranted for disability manifested by chest pain.  

On VA cardiovascular examination in August 1998, including a 
review of the claims file, the veteran indicated that he 
experienced recurrent chest pains since service, noting the 
pain occurred once or twice per month during service in 1983; 
he denied a history of cardiac surgery.  Reportedly, an ECG 
study in 1982 revealed sinus bradycardia and possible angina.  
He indicated that he experienced dyspnea when walking a 
distance greater than one kilometer or walking up to the 
second floor of his house.  On examination, there was no 
evidence of congestive heart failure; X-ray study of the 
chest showed arteriosclerotic aorta; ECG study was normal; 2D 
echo showed normal a left ventricle with normal systolic 
function.  The examiner indicated that there was no ischemic 
heart disease and ECG and 2D echo studies were normal.

In an October 1998 addendum to the August 1998 VA 
cardiovascular examination report, the examiner opined that 
the chest pain, bradycardia, or angina which were evident 
during the veteran's service (in 1983) were probably due to 
"some other cause" such as a result of pulmonary or 
musculoskeletal diseases, other gastrointestinal disorder or 
anxiety states.  If it (chest pain, angina, or bradycardia) 
was cardiac in origin, the symptoms would have progressed and 
this could be seen on an X-ray, ECG, and 2D echo.

Based on the foregoing, the Board finds that the claim of 
service connection for chronic bilateral eye disability is 
well grounded in that it is plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a).  This finding is 
based on the veteran's assertion that he experienced eye 
problems including impaired vision since active service, 
supported by medical evidence showing that his vision 
impairment had its onset in service.  Although refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation (38 C.F.R. § 3.303(c)) and 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury, it is not clear in this case 
whether the veteran has a chronic disability of the eye for 
which service connection may be awarded; moreover, if his 
current bilateral eye "condition" consists exclusively of 
refractive error, it is not clear whether such impairment was 
aggravated during active service.  The Board stresses that 
the veteran received intermittent treatment for various eye 
problems in service, that his vision deteriorated in service, 
and that his vision is currently impaired (and presbyopia is 
diagnosed).  

With regard to the claim of service connection for chronic 
organic disability, manifested by chest pain, the Board finds 
that the claim is not well grounded.  Although he is shown to 
have reported recurrent symptoms of chest pain during service 
and thereafter, organic disease shown to cause chronic chest 
pain was not evident in service; an organic disease shown to 
cause chest pain, of service origin, has never been 
identified on examination after service separation.  Although 
Dr. Corpus indicated in January 1997, that the veteran had 
frequent respiratory infection manifestations which included 
chest pain, he did not suggest that the veteran had chronic 
organic disability, manifested by chest pain of service 
origin.  

The Board notes that ECG study in November 1980 showed mild 
left axis deviation, a study in November 1983 showed normal 
mean bradycardia, and that an unconfirmed diagnosis of angina 
was indicated during post-service medical treatment in March 
1989.  However, the veteran was examined by VA in August 
1998, and his report of medical history including bradycardia 
and angina was considered by the examiner.  On examination 
and review of the medical history, the examiner indicated 
that clinical studies for cardiac disability were normal, but 
they would not have been if the cause for chest pain, angina, 
or bradycardia were cardiac in origin.  The Board notes that 
arteriosclerotic aorta was shown on VA cardiovascular 
examination in October 1995 and August 1998, but the 
examiners did not suggest that it was etiologically related 
to active service or that it was productive of chronic chest 
pain.  Moreover, various possible illnesses and disability 
have been suggested to include symptoms of chest pain (see, 
e.g. Dr. Corpus' January 1997 opinion and October 1998 
addendum to August 1998 VA cardiovascular examination 
report).  However, a confirmed medical diagnosis of chronic 
organic disability manifested by chronic chest pain has not 
been shown by competent medical evidence.  Thus, the 
veteran's claim must be denied as not currently well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability there can be no valid claim); Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

The Board is mindful of the veteran's contention that he has 
experienced symptoms of recurrent chest pain since active 
service.  While the credibility of his contention is not 
challenged (and is in fact supported by the medical evidence 
of record, as discussed above) and his competence to testify 
with regard to observable symptoms of recurrent pain is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a layman, to render a 
medical diagnosis of chronic organic disability manifested by 
chest pain, or to provide an etiological link between in-
service symptoms and any current symptomatology.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
disability manifested by chest pain is related to combat 
service; thus, 38 U.S.C.A. § 1154(b) is inapplicable to such 
claim.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim of 
service connection for chronic organic disability manifested 
by chest pain.  Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A rating of 50 percent for the service-connected 
neurodermatitis of the hands and elbows is granted, subject 
to the law and regulation governing the payment of monetary 
awards.

The claim of service connection for chronic bilateral eye 
disability is well grounded.

Service connection for chronic organic disability manifested 
by chest pain is denied.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

As discussed above, on VA medical examination in October 1995 
presbyopia was diagnosed.  Although service connection may 
not be allowed for refractive error of the eye, he is shown 
to have received medical treatment for various eye problems 
in service and his vision was impaired both during service 
and thereafter.  Thus, the Board believes that clarification 
should be sought, including a review of the veteran's entire 
claims file to determine the nature and etiology of any 
chronic bilateral eye disability which may now be present.  
See Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).  It 
should be noted that neither the veteran nor the Board may 
make medical determinations.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

In view of the foregoing, the claim of service connection for 
chronic bilateral eye disability is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the name, address, and 
approximate date of treatment of any 
medical care provider who treated him 
for an eye disorder since service.  
After any necessary information and 
authorizations are obtained from the 
veteran, any such pertinent records of 
treatment, VA or private, (not already 
of record) should be obtained and added 
to the claims folder.  

2.  Then, the veteran should be afforded 
a VA ophthalmologic examination to 
determine the nature and etiology of all 
eye disabilities now present.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this request for medical opinion, 
and any report must reflect the 
examiner's review of pertinent evidence 
in the claims folder.  While refractive 
error of the eye is not considered a 
disease or injury for VA compensation 
purposes (38 C.F.R. § 3.303(c)), a 
definitive diagnosis is imperative; 
thus, the examiner should be requested 
to provide an opinion as to whether it 
is as likely as not that any other eye 
disability found is causally related to 
service.  To the extent possible, the 
examiner should be asked to comment on 
any in-service eye pathology which may 
be distinguished from post-service 
pathology; if so, the examiner should 
explain such distinction.  If any of the 
foregoing cannot be determined, then 
that should be stated for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

